NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JESUS ANDRES GONZALEZ, Appellant.

                             No. 1 CA-CR 21-0087
                                FILED 2-24-2022


             Appeal from the Superior Court in Yuma County
                        No. S1400CR201700716
                 The Honorable David M. Haws, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Alice M. Jones
Counsel for Appellee

Yuma County Public Defender’s Office, Yuma
By Robert Trebilcock
Counsel for Appellant
                          STATE v. GONZALEZ
                           Decision of the Court



                     MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie delivered the Court’s decision, in which
Vice Chief Judge David B. Gass and Judge Angela K. Paton joined.


M c M U R D I E, Judge:

¶1             Jesus Andres Gonzalez appeals from his convictions and
sentences for first-degree murder and kidnapping, three counts of
first-degree burglary, and seven counts of aggravated assault. Finding no
error, we affirm.

            FACTS1 AND PROCEDURAL BACKGROUND

¶2            While armed with a handgun, Gonzalez, then 17-years old,
participated in three home invasions with six accomplices throughout an
evening.

¶3             After entering the first residence, Gonzalez pointed the gun
at a woman who awoke to noises in the kitchen. But the group found
nothing of value and left empty-handed. Gonzalez pistol whipped the
victim at the second residence after an accomplice bound the victim’s hands
and feet. The group left with a television, shirts, beverages, and an empty
gun box. Gonzalez held a girl in a back room at the third home, threatened
a woman with his gun, and shot and killed a man.

¶4            The jury found Gonzalez guilty. At the sentencing, the trial
court imposed a life term for the first-degree murder conviction, for which
Gonzalez will be eligible for release after 25 years. For the remaining
convictions, the court imposed a combination of concurrent and
consecutive sentences such that Gonzalez faces a cumulative minimum of
60.5 years’ incarceration. Gonzalez appealed. We have jurisdiction under
A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).




1    We view the facts in the light most favorable to sustaining the
judgment. State v. Mendoza, 248 Ariz. 6, 11, ¶ 1, n.1 (App. 2019).



                                    2
                           STATE v. GONZALEZ
                            Decision of the Court

                               DISCUSSION

A.     The Superior Court Did Not Err by Finding Gonzalez Competent
       to Stand Trial.

¶5              Gonzalez argues the court committed structural error by
failing to sua sponte order a mid-trial medical assessment of his competency
to stand trial. We find no error, structural or otherwise.

¶6              Although the trial court is “under a continuing duty to
inquire into a defendant’s competency, and to order a [Rule] 112
examination sua sponte if reasonable grounds exist,” State v. Amaya-Ruiz, 166
Ariz. 152, 162 (1990), courts generally assume that “a criminal defendant
has sufficient mental competence to stand trial.” Indiana v. Edwards, 554 U.S.
164, 174 (2008). “Reasonable grounds exist if there is sufficient evidence to
indicate that the defendant is not able to understand the nature of the
proceedings against him and to assist in his defense.” State v. Salazar, 128
Ariz. 461, 462 (1981). To determine whether a Rule 11 examination is
appropriate, a court may rely on its observations of the defendant’s
behavior in court. State v. Glassel, 211 Ariz. 33, 44, ¶ 28 (2005). A court also
has the discretion to order a defendant’s preliminary examination by a
mental health expert to help the court determine whether reasonable
grounds require further investigation. A.R.S. § 13-4503(B); Ariz. R. Crim. P.
11.2(c). Trial courts are presumed to know their responsibility not to subject
an incompetent defendant to trial. See State v. Trostle, 191 Ariz. 4, 22 (1997)
(“Trial judges are presumed to know the law and to apply it in making their
decisions.”) (quoting Walton v. Arizona, 497 U.S. 639, 653 (1990)).

¶7            On the eighth day of trial, Gonzalez informed his lawyer that
he was “having [a] hard time dealing with my schizophrenia, . . . and I am
hearing voices.” Defense counsel confirmed with the court that Gonzalez
was taking his “medication” and explained he planned to request an
“evaluat[ion]” of Gonzalez at the jail. The court stated this was the first time
it learned “there were any issues like hearing voices with the defendant.”

¶8              When the proceedings commenced the next day, counsel told
the court that Gonzalez “was seen, verified that his medication was
given . . . [and Gonzalez] had night tremors, was up all night, and was
throwing up.” The court referred to a “diagnosis” made four or five years


2     See Ariz. R. Crim. P. 11 (providing procedures for determining a
criminal defendant’s competency to stand trial).



                                       3
                            STATE v. GONZALEZ
                             Decision of the Court

before the trial and noted, “This was never brought up. I looked at the file.
There’s been no Rule 11.” The court then requested Gonzalez’s mental
health records. The court also explained it would “see if I can expedite
someone seeing [Gonzalez at the jail.]” The court recessed for four days and
conducted an in-camera review of Gonzalez’s medical records.

¶9             The court noted that Gonzalez’s medical records did not show
a schizophrenia diagnosis when the trial resumed. Still, they did show that
Gonzalez “had heard voices . . . on a number of occasions” while in custody
awaiting trial. The court also noted that for the three years Gonzalez had
been in pretrial detention, “he’s been receiving treatment
and . . . medications,” and defense counsel never filed “a motion for Rule
11.” Finding nothing to suggest that Gonzalez was incompetent, the court
determined Gonzalez could continue with the trial.

¶10            The parties dispute the applicable standard of review for this
claim. Contrary to Gonzalez’s contention that we should review for
structural error, the State asserts fundamental error review applies.
“Regardless of how an alleged error ultimately is characterized, however, a
defendant on appeal must first establish that some error occurred.” State v.
Diaz, 223 Ariz. 358, 360, ¶ 11 (2010); see State v. Escalante, 245 Ariz. 135, 142,
¶ 21 (2018) (“[T]he first step in fundamental error review is determining
whether trial error exists.”); State v. Valverde, 220 Ariz. 582, 584–85, ¶ 10
(2009) (discussing structural error review) (abrogated on other grounds by
Escalante, 245 Ariz. at 140–41, ¶¶ 15–16). Because we conclude that no error
occurred, we need not determine the standard to review such a claim.

¶11            Although he may have had a mental disorder during the trial,
Gonzalez’s argument fails because he does not point to anything in the
record that shows his inability to understand the proceedings or assist in
his defense. See A.R.S. § 13-4501(2) (“The presence of a mental illness, defect
or disability alone is not grounds for finding a defendant incompetent to
stand trial.”). Instead, Gonzalez refers to the results of his Rule 26.5
evaluation. See Ariz. R. Crim. P. 26.5 (superior court may order a defendant
to undergo mental health examinations or diagnostic evaluations before
sentencing). Those results, however, do not help Gonzalez. Not only was
the Rule 26.5 assessment conducted six months after the jury returned the
verdicts, but the results of the evaluation reveal he understood the charges
against him, the concept of a plea bargain, his right to remain silent, and the
roles of his attorney, the prosecutor, judge, and jury.

¶12          Given the court’s ability to observe Gonzalez and absent a
showing that he did not understand the nature of the proceedings, we find


                                        4
                           STATE v. GONZALEZ
                            Decision of the Court

no error in the court’s determination that no reasonable grounds existed to
order a formal competency evaluation. The court, therefore, did not abuse
its discretion. See A.R.S. § 13-4503(B) (“The court may request that a mental
health expert assist the court in determining if reasonable grounds exist for
examining the defendant.”) (emphasis added). No error occurred.

   B.     Gonzalez’s Sentence Is Not Cruel and Unusual Punishment.

¶13           Gonzalez argues that because he was a juvenile when he
committed the offenses, his “de facto life sentence” of at least 60.5 years in
prison violates both the Eighth Amendment’s prohibition against cruel and
unusual punishment and the corollary provision of the Arizona
constitution. See Ariz. Const. art. II, § 15 (“Excessive bail shall not be
required, nor excessive fines imposed, nor cruel and unusual punishment
inflicted.”).

¶14            The Arizona Supreme Court has rejected this very argument.
State v. Soto-Fong, 250 Ariz. 1, 3, ¶ 1 (2020). Although Gonzalez asserts that
Soto-Fong was wrongly decided, we must follow our supreme court’s
decisions. State v. Sullivan, 205 Ariz. 285, 288, ¶ 15 (App. 2003). We thus do
not address the argument further.

¶15           Alternatively, Gonzales invites us to find that his minimum
cumulative sentence of 60.5 years is unconstitutional because it is so
disproportionate to the offenses committed as to “shock the conscience.”
But given Gonzalez’s violent crimes against several victims at different
locations, we discern no disproportionate sentencing.

                               CONCLUSION

¶16           We affirm Gonzalez’s convictions and sentences.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5